DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  “the period” in line 2 should be “a period”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for measuring pressure applied by or to the body part in claim 1.  For the sake of examination, the structure of the means for measuring pressure is being interpreted as pressure sensor 108 ([¶215]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 11, 13-18, 20-21, 26-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 6,443,906 in view of Casey US2012/0330192 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614.
Regarding Claim 1, Ting discloses a personal hand-held monitor (PHHM) which comprises a signal acquisition device for acquiring signals which can be used to derive a measurement of a subject's blood pressure (BP), the signal acquisition device being integrated with a personal hand-held computing device (PHHCD) (watch 26), wherein the signal acquisition device comprises a blood flow occlusion device ([C3 L11-15]) adapted to be pressed against one side only of a body part or to have one side only of a body part pressed against it ([C5 L48-68] sensor 10), a means for measuring the pressure applied by or to the body part ([C5 L48-68] transducer 12), wherein the blood flow occlusion means comprises at least part of an external surface of the PHHM wherein the pressure is a pressure sensor which is adapted to provide electrical signals to the processor of the PHHCD ([C5 L48-68] incompressible gel 18 and the sensor 10 is on the external surface of the strap). Ting does not specifically disclose a sensor located within the gel. 
However, in the same field of endeavor of pressure sensing, Casey teaches the signal acquisition device ([¶28] control means 8) wherein the signal acquisition device comprises a blood flow occlusion means ([¶28] cuff 10) and a pressure sensor that is immersed in a gel ([FIG5][¶33] gel 44). Sensor 40 encapsulated in gel 44 for the purpose of measuring pressure at any surface between a human limb or tissue using low cost, precalibrated, dynamic MEMS pressure sensors (par. [0014]) thus reducing detection errors due to the hammocking effect (par. [0008]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Ting reference to include the pressure sensor embedded in gel, as taught and suggested by Casey, for the purpose of measuring pressure at any surface between a human limb or tissue using low cost, precalibrated, dynamic MEMS pressure sensors thus reducing detection errors due to the hammocking effect.
 Ting as modified by Casey does not specifically disclose a means for detecting the flow of blood through the body part in contact with the blood flow occlusion means. However, Goodman teaches a PPG pressure system that can be incorporated into a watch ([¶141]) with a blood flow sensor in contact with the occlusion means ([¶124,138] the restraint or cuff against photosensors 21) for the purpose of instantaneously tracking arterial blood volume changes during cardiac cycle as well as enhancing estimates of mean blood pressure, systolic pressure and diastolic pressure ([¶6]). 
Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the Ting and Casey combination to include a blood photosensor, as taught and suggested by Goodman, for the purpose of instantaneously tracking arterial blood volume change during the cardiac cycle as well as enhancing estimates of mean blood pressure, systolic blood pressure and diastolic blood pressure. 
The Ting, Casey and Goodman combination does not specifically disclose the processor of the PHHCD is configured to provide audible or visual instructions to the user that are based upon signals from the signal acquisition device, to instruct the user to adjust the pressing of the blood flow occlusion device against the body part or the pressing of the body part against the blood flow occlusion device such that the user applies a range of pressures during which electrical signals are to be received from both the pressure sensor and the blood photosensor. 
However, Asada teaches a blood pressure measurement device that provides visual or voice directions to the user to adjust the positioning of device ([C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform). 
Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the Ting, Casey, Goodman combination to include the audible or visual instructions, as taught and suggested by Asada, for the purpose of allowing the user to change the pressure or pressing force as the adjustment instructions allow for a more accurate blood pressure ([C14 L27-50]). 
Regarding claim 2, Ting discloses the sensor is covered by a flexible membrane forming some or all of the external surface ([FIG2] the diaphragm is a flexible membrane). Casey teaches a pressure sensor that is immersed in a gel ([FIG5][¶33] gel 44).
Regarding claim 3, the Ting and Casey combination does not disclose a saddle shaped blood flow occlusion device. Goodman teaches the blood flow occlusion device is saddle-shaped ([¶122] the sensor are in a depression where the body part goes). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the saddle shape of Goodman with the Ting and Casey combination since it would have been obvious to try a contoured shape to get the predictable outcome of a minimally intrusive sensor as is Casey’s aim ([¶41] of Casey)
Regarding claim 4, Ting discloses the device which is arranged to act as a tonometer ([C7 L36-45]).
Regarding claim 5, Ting discloses the device which is adapted to calibrate the tonometer by use of occlusion measurements obtained from the pressure sensor when used to occlude an artery ([C8 L40-64]).
Regarding claim 7, the Ting and Casey combination does not disclose a blood photosensor. However, Goodman teaches the means for detecting the flow of blood through the body part comprises a blood photosensor having one or more photo-emitters for transmitting light to a body part of a user and one or more photo-detectors for detecting light transmitted through or scattered by the body part ([¶119]) and there are either two photo-emitters or two photo-detectors arranged such that light emitted in two different directions can be detected, and the processing means of the processor of the PHHCD is adapted to process the signals received from each direction to locate a blood vessel in the user's body ([FIG2][¶119] the photodiodes and detectors are located such that the emit and detect light from different directions and the reflectance mode also for the locating of the arterial from the reflected signals). 
Regarding claim 11, Ting discloses the PHHM is used to provide binary or continuously variable means for the subject to enter data to the PHHCD in order to control some function of the PHHCD other than the measurements that are made by the PHHM ([C6 L45-53]).
Regarding claim 13, the Ting and Casey combination does not disclose a plurality of pressure-responsive device. However, Goodman teaches a plurality of pressure-responsive or force-responsive devices ([¶138,169] the cuff pressure measurement and the sensor 12 measurement used for determining blood flow and pressure). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the Ting and Casey combination with the teachings of Goodman as it would allow Casey to monitor blood flow and blood pressure.
Regarding claim 14, the Ting, Casey and Goodman combination does not disclose the processor is adapted to provide audible or visual instructions. However, Asada teaches the processor of the PHHCD is adapted to provide audible or visual instructions, to instruct the user to reposition the device ( [C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform)
Regarding claim 15, the Ting, Casey and Goodman combination does not disclose the instructions are interactive. However, Asada teaches the processor of the PHHCD is adapted so that the instructions are interactive and based on signals received from the sensor(s) which can be used to determine whether the device is in the best position or being used correctly ( [C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform).
Regarding claim 16, Ting discloses the PHHCD is a games controller, computer pointing device (usually referred to as a mouse) or a remote controller for a television or other electronic equipment ([FIG5] a watch is considered electronic equipment).
Regarding claim 17, the Ting and Casey combination does not disclose the PHHCD is a pointing device. However, Goodman teaches when the PHHCD is a computer pointing device, the PHHM communicates with the computer with which the pointing device is being used or another PHHCD by means of a cable or by means of a wireless connection ([FIG2][¶116] data is transmitted via cable 13). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the Ting and Casey combination with the data cable 13 of Goodman in order to transfer data and as data cables and wireless communication is common in the art the combination is no more than combining prior art elements using known techniques to provide a predictable result.
Regarding claim 18, the Ting, Casey and Goodman combination does not specifically disclose the device is adapted to estimate the height of the PHHM with respect to a fixed point on the subject's body. However, Asada teaches a blood pressure measuring device that determines the height and proper positioning of the sensor based on the position of the heart ([C11L32-41]). 
Regarding claim 20 and 21, The Ting, Casey and Goodman combination does not disclose another sensor to detect if the PHHCD has been agitated. However, Asada teaches the device is adapted to use other sensors incorporated within the PHHCD to detect if the PHHCD has been agitated in the period before the measurement and hence to warn the user of possible errors in blood pressure measurement or to prevent such measurements until the PHHCD has been essentially at rest for sufficient time ([C11 L31-41] a height measurement is used to correct for error induced by hydrostatic changes). 
Regarding claim 26, the combination of Ting, Casey and Goodman does not specifically disclose wherein the PHHM includes a locator for locating a blood vessel in the body part with respect to the pressure sensor. However, Asada teaches a similar blood pressure device that uses photosensors to determine the vessel location ([C14 L27-49]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the locating sensors of Asada into the device of Casey in order to get a more accurate placement and readings ([C14 L27-49]).
Regarding claim 27, the Ting, Casey and Goodman combination does not disclose the locator. However, Asada teaches the locator for locating a blood vessel comprises a photo-sensor and the PHHIM is adapted to process the signals from the photo-sensor to locate the blood vessel and/or to confirm the correct location of the blood vessel ([C14 L27-49]). 
Regarding claim 28, the Ting, Casey and Goodman combination does not disclose providing the prompt. However, Asada teaches the PHHCD of the PHHIM is adapted to provide a visible or audible signal to prompt the user to move the body part to optimize the position of the pressure sensor with respect to the blood vessel ([C14 L27-49] provides visual and audio feedback). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the locating sensors of Asada into the device of Casey in order to get a more accurate placement and readings ([C14 L27-49]).
Regarding claim 29, the Ting, Casey and Goodman combination does not disclose compensating the signals from the photosensor. However, Asada teaches the PHHCD is adapted to compensate the signals from the photo-sensor when the blood vessel is not optimally located with respect to the pressure sensor in order to derive the measurement of a subject's blood pressure (BP) ([C13 L30 - C14 L30] the photodetectors are scanned for the best signals so the signal is compensated for improper placement). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the locating sensors of Asada into the device of Casey in order to get a more accurate placement and readings ([C14 L27-49]).
Regarding claim 30, the Ting and Casey combination does not disclose the processor analyzing both the pressure sensor and photosensor signals. However, Goodman teaches wherein the processor of the PHHCD is configured to control the device and to receive and analyze the electrical signals from both the pressure sensor and the blood photosensor to provide a measurement of the subject's blood pressure ([¶138]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey with the teachings of Goodman as it would allow Casey to monitor blood flow and blood pressure.
Regarding claim 32, the Ting, Casey and Goodman combination does not disclose providing audio or visual instructions. However, Asada teaches the processor of the PHHCD is configured to provide audible or visual instructions to the user via a display ([C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform).  
Regarding claim 33, the Ting, Casey and Goodman combination does not disclose instructing the user to vary the force applied. However, Asada teaches the processor of the PHHCD is configured to provide the audible or visual instructions to the user to instruct the user to vary the force applied to the body part by the blood flow occlusion device or to the blood flow occlusion device by the body part so as to apply a range of pressures ([C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 6,443,906 in view of Casey US2012/0330192 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614 and further in view of Shimomura US 2007/0203405.
Regarding claim 6, in the Ting, Casey and Goodman combination, Goodman teaches wherein the means for detecting the flow of blood through the body part comprises a blood photosensor having one or more photo-emitters for transmitting light to a body part of a user and one or more photo-detectors for detecting light transmitted through or scattered by the body part ([¶119]), but does not disclose each photo-emitter and/or the or each photo-detector is/are provided with one or more lenses to narrow the field of view. However, Shimomura teaches a PPG system that uses a lens ([¶86,88]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine Casey as modified with the teachings of Shimomura in order to focus the light as that is the purpose of a lens.Page 3 of 7DOCKET NO.: 102064.000217 PATENTApplication No.: not yet knownPreliminary Amendment - First Action Not Yet Received

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 6,443,906 in view of Casey US2012/0330192 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614 and further in view of Watson et al. US 2010/0013642.
Regarding claim 8, the Ting, Casey, Goodman and Asada combination does not disclose the device is adapted to provide a visible or audible signal to the user to move a body part to optimize the position of the photo-sensor with respect to the blood vessel. However, Watson teaches a device that indicates the sensor may need to be repositioned to get optimal results ([¶91,92]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey with the teachings Watson in order to optimally measure a vital parameter ([¶3,4]).
Regarding claim 9, the Ting, Casey, Goodman and Asada does not specifically disclose the device is adapted to compensate the signals from the photo-detector(s) when the blood vessel is not optimally positioned with respect to the photo-sensor. Watson teaches a device that compensates if the device is not optimally positioned ([¶91,92] the intensity is changed). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey with the teachings Watson in order to optimally measure a vital parameter ([¶3,4]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 6,443,906 in view of Casey US2012/0330192 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614and Shimomura US 2007/0203405 further in view of Watson et al. US 2010/0013642.
Regarding claim 10, the Ting, Casey, Goodman, Asada and Shimomura combination does not disclose the optical axes of the photo-emitter(s) and photo-detector(s) are aligned: to maximize the sensitivity of the signal produced by the photo-detectors to absorption of the emitted light by blood; and/or to minimize the sensitivity of the signal produced by the photo-detectors to the location of the blood vessel; and/or to optimize the performance of the personal hand-held monitor. Watson teaches a device that adjust the signal based on a reading that the sensors are not optimally placed ([¶91,92]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Ting with the teachings Watson in order to optimally measure a vital parameter ([¶3,4]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 6,443,906 in view of Casey US2012/0330192 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614 and further in view of Sato et al. US 2013/0237865.
Regarding claim 19, in the Ting, Casey, Goodman and Asada combination, Asada teaches adjusting the measurement device but does not disclose using a camera or a subjects eyes to measure tilt. Sato teaches the fixed point is the subject's eyes and the PHHM is adapted to analyze an image of the subject's face obtained from a camera in a PHHCD to detect the eyes and a measure of the tilt angle of the PHHCD obtained from tilt sensors incorporated within the PHHCD ([¶68,70,73,74] the facial recognition and the angle of inclination detection are made before starting the measurement). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey as modified with the teachings of Sato in order instruct the user to change the pressure or pressing force as the adjustment instructions allow for a more accurate blood pressure ([¶4]).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 6,443,906 in view of Casey US2012/0330192 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614 and further in view of Al-Ali US 2008/0091092.
Regarding claims 22 and 23, the Ting, Casey, Goodman and Asada combination does not specifically disclose the PHHM has a unique identifier that may be read by the associated processing means and the sensors are calibrated on manufacture and the calibration data for each device associated with its unique identifier so that they may be downloaded to the device via the internet. Al-Ali teaches the sensing having an identifier associated with calibration data and downloading additional data ([¶23,33,38]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey with the teachings of Al-Ali in order to identify the sensors and upload appropriate calculation modes or algorithms ([¶38]).

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 6,443,906 in view of Casey US2012/0330192 in view of Goodman US 2003/0036685 in view of  Asada et al. 7,641,614 and Wood et al. US 2011/0125028.
Regarding claim 31, the Ting, Casey, Goodman and Asada combination does not specifically disclose a locator configured to locate a blood vessel in the body part with respect to the pressure sensor. Wood teaches a device that uses photosensors to locate veins ([¶112,127]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Ting with the vessel locator of Wood in order to locate the vessels non-invasively ([¶2]).

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 6,443,906 in view of Casey US2012/0330192 in view of Goodman US 2003/0036685 in view of Archibald et al. US 6,340,349.
Regarding Claim 1, Ting discloses a personal hand-held monitor (PHHM) which comprises a signal acquisition device for acquiring signals which can be used to derive a measurement of a subject's blood pressure (BP), the signal acquisition device being integrated with a personal hand-held computing device (PHHCD) (watch 26), wherein the signal acquisition device comprises a blood flow occlusion device ([C3 L11-15]) adapted to be pressed against one side only of a body part or to have one side only of a body part pressed against it ([C5 L48-68] sensor 10), a means for measuring the pressure applied by or to the body part ([C5 L48-68] transducer 12), wherein the blood flow occlusion means comprises at least part of an external surface of the PHHM wherein the pressure is a pressure sensor which is adapted to provide electrical signals to the processor of the PHHCD ([C5 L48-68] incompressible gel 18 and the sensor 10 is on the external surface of the strap). Ting does not specifically disclose a sensor located within the gel. 
However, in the same field of endeavor of pressure sensing, Casey teaches the signal acquisition device ([¶28] control means 8) wherein the signal acquisition device comprises a blood flow occlusion means ([¶28] cuff 10) and a pressure sensor that is immersed in a gel ([FIG5][¶33] gel 44). Sensor 40 encapsulated in gel 44 for the purpose of measuring pressure at any surface between a human limb or tissue using low cost, precalibrated, dynamic MEMS pressure sensors (par. [0014]) thus reducing detection errors due to the hammocking effect (par. [0008]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Ting reference to include the pressure sensor embedded in gel, as taught and suggested by Casey, for the purpose of measuring pressure at any surface between a human limb or tissue using low cost, precalibrated, dynamic MEMS pressure sensors thus reducing detection errors due to the hammocking effect.
 Ting as modified by Casey does not specifically disclose a means for detecting the flow of blood through the body part in contact with the blood flow occlusion means. However, Goodman teaches a PPG pressure system that can be incorporated into a watch ([¶141]) with a blood flow sensor in contact with the occlusion means ([¶124,138] the restraint or cuff against photosensors 21) for the purpose of instantaneously tracking arterial blood volume changes during cardiac cycle as well as enhancing estimates of mean blood pressure, systolic pressure and diastolic pressure ([¶6]). 
Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the Ting and Casey combination to include a blood photosensor, as taught and suggested by Goodman, for the purpose of instantaneously tracking arterial blood volume change during the cardiac cycle as well as enhancing estimates of mean blood pressure, systolic blood pressure and diastolic blood pressure. 
The Ting, Casey and Goodman combination does not specifically disclose the processor of the PHHCD is configured to provide audible or visual instructions to the user that are based upon signals from the signal acquisition device, to instruct the user to adjust the pressing of the blood flow occlusion device against the body part or the pressing of the body part against the blood flow occlusion device such that the user applies a range of pressures during which electrical signals are to be received from both the pressure sensor and the blood photosensor. 
However, Archibald teaches a blood pressure measurement device that provides visual or voice directions to the user to provide a range of pressure ([C10 L42-55] the user is instructed to adjust the device or the pressure applied). 
Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the Ting, Casey, Goodman combination to include the audible or visual instructions, as taught and suggested by Archibald, for the purpose of allowing the user to change the pressure or pressing force as the adjustment instructions allow for a more accurate blood pressure ([C3 L39-48]). 


Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against Sato, see pgs. 10-12, that Asada does not teach adjusting the pressing force against the measurement site, but only repositioning the sensor, Examiner agrees. Asada specifically teaches adjust the positioning in order to adjust the cuff pressure for the user ([C14 L27-30]). Similarly, Asada teaches providing instructions to the user to adjust the cuff in order to get a better reading similar to Applicant’s invention. Naturally, adjusting the cuff or moving the cuff would vary the pressure applied. 
Regarding Applicant’s arguments that Asada does not disclose using both of the photosensor and pressure sensor signals to derive a measurement of the subject’s blood pressure, Examiner respectfully disagrees. Goodman is relied upon to teach using both the photosensor readings and the pressure sensor readings of the cuff to determine a subject’s blood pressure ([¶138]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuroda et al. US 2014/0257050. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALLEN PORTER/Primary Examiner, Art Unit 3792